     Case 1:18-cv-05391-SCJ Document 579 Filed 12/02/20 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


FAIR FIGHT ACTION, INC., et al.,

     Plaintiffs,                                CIVIL ACTION FILE NO.
v.
                                                 1:18-CV-5391-SCJ
BRAD RAFFENSPERGER, et al.,

     Defendants.


                                           ORDER

        This matter appears before the Court on Defendants’ Motion to Exclude

Testimony of Dr. Michael McDonald (“Dr. McDonald”). Doc. No. [402]. 1 On

September 22, 2020, the Court held oral argument on all pending motions to

exclude expert testimony. It took those motions under advisement, and now

issues the following Order.




1 All citations are to the electronic docket unless otherwise noted, and all page numbers
are those imprinted by the Court’s docketing software.
    Case 1:18-cv-05391-SCJ Document 579 Filed 12/02/20 Page 2 of 14




I. BACKGROUND

       Dr. McDonald is an Associate Professor of Political Science at the

University of Florida. Doc. No. [240], p. 2. He is “widely regarded as a leading

expert on United States elections.” Id. He has published peer-reviewed articles

on the reliability of voter registration files and has testified or submitted expert

reports in numerous election-related cases. Id. Dr. McDonald is one of Plaintiffs’

designated experts in the case sub judice. He is “expected to testify about the

Secretary of State’s purge or cancellation of registered voters in Georgia, the bases

for such action, and the identity and status of those registered voters affected by

such action.” Doc. No. [193], p. 2. 2 As stated by Plaintiffs, he offers his opinions




2 The Court recognizes that the parties continue to dispute whether the word “purge”
or “cancel” is correct in describing the voter list maintenance process at issue in this
litigation. In the preliminary injunction context, the Court recognized Defendants’
evidence and argument that use of the word “purge” (as well as the word “remove”) is
not correct. Doc. No. [188], p. 1, n.1. However, in their response briefing for the pending
motion to exclude, Plaintiffs argue that Defendants’ preferred term (i.e., “voter-list
maintenance”) “fails to describe or reflect the impact of the cancellation on the voter’s
registration or the voter’s right to vote.” Doc. No. [476], p. 8, n.1. Plaintiffs also indicate
that “purge list” is a “commonly used term” in relevant literature and their expert,
Dr. McDonald, indicates that the term “purge” is “shorthand.” Doc. No. [402-1],
McDonald Dep. 28:25. There is merit in each of the parties’ arguments. For purposes of
this Order, the Court alters its prior ruling in the preliminary injunction context and will
attempt to use all of the contested terms, i.e., “purge,” “canceled,” “removal,” and
“voter list maintenance” to refer to the statutory process at issue in which an “elector
shall be removed from the inactive list of electors.” O.C.G.A. § 21-2-235(b).
                                            2
  Case 1:18-cv-05391-SCJ Document 579 Filed 12/02/20 Page 3 of 14




of the reliability of a list of “over 300,000 Georgia voter registrants whom the

Georgia Secretary of State (SOS)’s office purged or cancelled from the Georgia

voter registration database.” Doc. No. [473], p. 5.

      A. Removal from the Inactive List of Electors

      The process for a voter to be “removed from the inactive list of electors” is

statutorily provided for in O.C.G.A. § 21-2-235(b) which states in relevant part:

             (b) An elector placed on the inactive list of electors shall
             remain on such list until the day after the second
             November general election held after the elector is
             placed on the inactive list of electors. If the elector
             makes no contact, as defined in Code Section 21-2-234,
             during that period, the elector shall be removed from
             the inactive list of electors. Not less than 30 nor more
             than 60 days prior to the date on which the elector is to
             be removed from the inactive list of electors, the board
             of registrars shall mail a notice to the address on the
             elector’s registration record. (emphasis added).

      B. Dr. McDonald’s Reports

      Dr. McDonald has prepared two reports for this case and provided

testimony in the context of a 2019 preliminary injunction hearing. Doc. Nos. [84].

[240], and [293].

      As correctly stated by Defendants, Dr. McDonald’s methodology involved

employing the service of two data vendors to match the voter maintenance list


                                        3
  Case 1:18-cv-05391-SCJ Document 579 Filed 12/02/20 Page 4 of 14




against the US Postal Services’ national change of address (NCOA) files. Doc.

No. [402], p. 7; see also Doc. No. [240], p. 12. Dr. McDonald described the vendors

as “the most well-established national voter registration list vendors, L2 and

TargetSmart.” Doc. No. [240], p. 12.

      In his first report, Dr. McDonald concluded “[i]f the list vendors’ NCOA

match is accurate, it my opinion that the Georgia Secretary of State’s Office

cancelled the registrations of, conservatively estimated 59,866 No Contact

registrants who continue to reside at their current voter registration address.”

Doc. No. [240], p. 18. He also concluded that “the Georgia Secretary of State’s

NCOA matching procedures may identify too many registrants as having filed

an NCOA form with the Office” and that “[t]wo data vendors cannot find NCOA

matches for nearly 14,732 registrants whom the Georgia Secretary of State’s

Office canceled based upon an alleged NCOA match.” Id.

      C. Defendants’ Arguments

      Defendants state that they are not challenging Dr. McDonald’s expertise in

the field of election administration. Doc. No. [402], p. 11. “Defendants challenge

the reliability of Dr. McDonald’s methodology and his reliance on the work

performed by the two voter list vendors he utilized in his analysis.” Id.


                                       4
  Case 1:18-cv-05391-SCJ Document 579 Filed 12/02/20 Page 5 of 14




Defendants assert that Dr. McDonald himself “calls into question the reliability

or accuracy of the data his own vendors generated” by using the language “[i]f

the list vendors’ NCOA match is accurate” in his report. Doc. No. [514], p. 2.

Defendants state that they “are not challenging the accuracy or validity of the

application of Dr. McDonald’s methodology. Rather, Defendants are contesting

the foundation of his methodology, which is dependent on the NCOA match lists

prepared by two vendors.” Id. p. 4.

      Defendants also assert that Dr. McDonald’s testimony would prejudice the

jury. Doc. No. [402], p. 15.

      D. Plaintiffs’ Response

      In their response brief, Plaintiffs assert that Dr. McDonald employs reliable

methodologies to support his conclusions and his opinions will assist the trier of

fact. Doc. No. [473].




                                      5
    Case 1:18-cv-05391-SCJ Document 579 Filed 12/02/20 Page 6 of 14




II. LEGAL STANDARD

       A. The Gatekeeping Function of Trial Courts

       Trial courts serve an important gatekeeping role regarding the

admissibility of expert testimony. See Daubert v. Merrell Dow Pharm., Inc., 509

U.S. 579, 589 (1993) (“[T]he trial judge must ensure that any and all scientific

testimony or evidence admitted is not only relevant, but reliable.”); see also

Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 152 (1999) (“The objective . . .

is to ensure the reliability and relevancy of expert testimony.”). Thus, the trial

court must examine “the foundations of expert opinions to ensure they meet the

standards for admissibility.” United States v. Frazier, 387 F.3d 1244, 1260 (11th

Cir. 2004) (emphasis omitted) (citing McCorvey, 298 F.3d at 1257).3 However, the

Eleventh Circuit has held that this standard is “relaxed” when no jury is

involved:

             Th[e] barriers [of Rule 702] are even more relaxed in a
             bench trial situation, where the judge is serving as
             factfinder and we are not concerned about dumping a


3 It is within the district court’s discretion whether to hold a Daubert hearing to help
decide issues concerning an expert’s adequacy to testify. See Cook ex rel. Estate of
Tessier v. Sheriff of Monroe Cty., Fla., 402 F.3d 1092, 1113 (11th Cir. 2005) (“Daubert
hearings are not required, but may be helpful in complicated cases involving multiple
expert witnesses.”) (citation omitted). The Court held oral argument on all pending
motions to exclude expert testimony on September 22, 2020.
                                         6
  Case 1:18-cv-05391-SCJ Document 579 Filed 12/02/20 Page 7 of 14




            barrage of questionable scientific evidence on a jury.
            There is less need for the gatekeeper to keep the gate
            when the gatekeeper is keeping the gate only for
            himself.

United States v. Brown, 415 F.3d 1257, 1268–69 (11th Cir. 2005) (internal

quotations and citations omitted).

      B. Federal Rule of Evidence 702

      Federal Rule of Evidence 702 allows a qualified expert to give opinion

testimony when it is necessary to help the trier of fact understand the issues, the

opinion is based on sufficient facts or data, it was produced using reliable

principles and methods, and those principles and methods were reliably applied

to the facts of the case. Fed. R. Evid. 702. The Eleventh Circuit employs a

“rigorous” three-part inquiry to determine if these admissibility criteria are met.

City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562 (11th Cir. 1998).

Expert testimony is admissible when:

            (1) the expert is qualified to testify competently
            regarding the matters he intends to address; (2) the
            methodology by which the expert reaches his
            conclusions is sufficiently reliable as determined by
            the sort of inquiry mandated in Daubert; and (3) the
            testimony assists the trier of fact, through the
            application of scientific, technical, or specialized
            expertise, to understand the evidence or to determine
            a fact in issue.

                                       7
  Case 1:18-cv-05391-SCJ Document 579 Filed 12/02/20 Page 8 of 14




Id. Thus, the admissibility of an expert’s opinion turns on three things:

qualifications, reliability, and helpfulness. “The burden of establishing

qualification[s], reliability, and helpfulness rests on the proponent of the expert

opinion.” Frazier, 387 F.3d at 1260; Allison v. McGhan Med. Corp., 184 F.3d 1300,

1312 (11th Cir. 1999) (stating that the proponent has the burden to show reliability

by a preponderance of the evidence).

             1. Qualifications

      An expert may be “qualified” in many ways. Frazier, 387 F.3d at 1260.

Federal Rule of Evidence 702 makes clear that expertise can arise from

“knowledge, skill, experience, training, or education.” Fed. R. Evid. 702. The trial

court must ensure that an individual’s experience provides an appropriate

foundation for asserting the opinions in question. Frazier, 387 F.3d at 1262.

Determining that a witness is qualified to form an opinion, however, is a separate

and distinct inquiry from whether that opinion has a reliable basis. Quiet Tech.

DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003). In other

words, a witness can be qualified yet offer unreliable testimony. Id. at 1342.




                                       8
  Case 1:18-cv-05391-SCJ Document 579 Filed 12/02/20 Page 9 of 14




             2. Reliability

      The reliability inquiry focuses solely on the principles and methodology

underlying the expert’s opinion, not the expert’s conclusions. Daubert, 509 U.S. at

595. Thus, the question is not whether the expert’s opinion is correct, but whether

the basis on which it rests is reliable. Allison, 184 F.3d at 1312. Generally, if the

principles, theories, and methodologies behind the opinion are scientifically

valid and can be applied to the facts at issue in the case, then the opinion has a

reliable basis. Daubert, 509 U.S. at 592–93.

      In Daubert, the Supreme Court discussed four factors that the trial court

might consider in its reliability inquiry: (1) whether the methodology has been

(or can be) tested, (2) whether the methodology has been subject to peer review,

(3) whether the methodology has a high rate of error, and (4) whether or not the

methodology is widely accepted within the scientific community. Id. at 593–94.

This list, however, is not comprehensive. Id. at 593 (“Many factors will bear on

the inquiry, and [there is no] definitive checklist or test.”). The trial court is not

limited to the Daubert factors and may consider other questions in light of the

specific facts of the case at hand. Kumho, 526 U.S. at 152 (“[W]hether Daubert’s

specific factors are, or are not, reasonable measures of reliability in a particular


                                        9
 Case 1:18-cv-05391-SCJ Document 579 Filed 12/02/20 Page 10 of 14




case is a matter that the law grants the trial judge broad latitude to determine.”)

(emphasis omitted); see also Allison, 184 F.3d at 1312 (noting that the factors

listed in Daubert were not exhaustive). Trial courts have considered other factors

such as whether an expert relied on “anecdotal evidence (as in case reports),

temporal proximity, [or] improper extrapolations (as in animal studies).” Allison,

184 F.3d at 1312.

      Moreover, there is an important distinction between scrutinizing the

reliability of an expert opinion’s underlying methodology (or principles) and

scrutinizing the expert’s application of that methodology. Quiet Tech., 326 F.3d

at 1343. Challenging the underlying methodology in general is an admissibility

issue; challenging the expert’s application of that methodology is an accuracy

issue. Id. at 1344, 1344 n.11, 1345. Issues of accuracy are best resolved through

cross-examination and the adversarial process. Id. at 1345; see also Bazemore v.

Friday, 478 U.S. 385, 400 (1986) (“Normally, failure to include variables will affect

the analysis’ probativeness, not its admissibility.”).

             3. Helpfulness/Relevance

      The helpfulness prong of the inquiry requires that an expert’s testimony

involve matters beyond the understanding of the average lay person such that it


                                        10
 Case 1:18-cv-05391-SCJ Document 579 Filed 12/02/20 Page 11 of 14




is helpful to the trier of fact. Frazier, 387 F.3d at 1262. The testimony must also

have a “valid scientific connection to the disputed facts in the case.” Daubert, 509

U.S. at 591. The expert may be qualified and the basis for the opinion may be

reliable, but if the opinion is not necessary for resolving the issues in the case,

then the opinion is not relevant and should not be admitted. See id. (“Expert

testimony which does not relate to any issue in the case is not relevant and, ergo,

non-helpful.”) (citation omitted).

III. ANALYSIS

      Defendants do not argue that Dr. McDonald is unqualified to testify as an

expert in the area of election administration. Doc. No. [402], p. 2. Thus, the Court

addresses the grounds of their motion in three sections: reliability/methodology,

prejudice, and helpfulness. Id.

      A. Reliability/Methodology

      As stated above, Defendants assert that Dr. McDonald’s methodology is

based on speculation and is fatally flawed under Daubert. Doc. No. [402], p. 12.

According to Defendants, “[t]he problem with Dr. McDonald’s conclusion is that

he himself calls into question the reliability or accuracy of the data his own

vendors generated.” Doc. No. [514], p. 2. Defendants state that “Dr. McDonald’s


                                       11
 Case 1:18-cv-05391-SCJ Document 579 Filed 12/02/20 Page 12 of 14




reliance on unproven data is the very ‘unscientific speculation’ Daubert warns

against.” Id. at p. 2. Defendants further state that “Dr. McDonald himself

conditions the very foundation of his opinions on data he is unable to confirm.”

Id. at p. 3. Defendants also state that “Dr. McDonald’s conclusions that the State

matching procedure ‘may’ identify too many registrants or ‘may be too

aggressive’ are not valid scientific conclusions, but rather, mere conjecture.” Doc.

No. [514], p. 5. Defendants cite the case of: Owens v. Stifel, Nicolaus & Co., No.

7:12-CV-144 HL, 2014 WL 948527, at *4 (M.D. Ga. Mar. 11, 2014) in support of

their argument. In Owens, the district court stated: “[w]ith respect to expert

opinions, the law is clear that an opinion that is speculative or conjectural does

not satisfy Rule 702. Thus, ‘proffered expert testimony should be excluded if it is

speculative or conjectural.’” (citations omitted).

      After review, the Court declines to uphold Defendants’ arguments as it has

been held that “an expert’s reliance on faulty information is a matter to be

explored on cross-examination; it does not go to admissibility. ‘Our system relies

on cross-examination to alert the [trier of fact] to the difference between good

data and speculation.’” Manpower, Inc. v. Ins. Co. of Pa., 732 F.3d 796, 809 (7th




                                       12
    Case 1:18-cv-05391-SCJ Document 579 Filed 12/02/20 Page 13 of 14




Cir. 2013) (citations omitted).4 Further, “[u]nder settled evidence law, an expert

may express an opinion that is based on facts that the expert assumes, but does

not know, to be true. It is then up to the party who calls the expert to introduce

other evidence establishing the facts assumed by the expert.” Williams v. Illinois,

567 U.S. 50, 57 (2012); see also Companhia Energetica Potiguar v. Caterpillar Inc.,

No. 14-CV-24277, 2016 WL 11547499, at *12–13 (S.D. Fla. June 13, 2016), report and

recommendation adopted, No. 14-24277-CIV, 2016 WL 7497339 (S.D. Fla. Sept. 20,

2016) (“The mere fact that he did not independently confirm that certain events

described in documents actually occurred is not a sufficient ground to justify an

order excluding his expert testimony.”).

        B. Prejudice

        The following authority controls Defendants’ prejudice argument:5

              excluding relevant evidence on the basis of “unfair
              prejudice” [in a bench trial] is a useless procedure.
              Rule 403 assumes a trial judge is able to discern and
              weigh the improper inferences that a jury might draw


4It has also been held that “[t]he district court usurps the role of the [trier of fact], and
therefore abuses its discretion, if it unduly scrutinizes the quality of the expert’s data
and conclusions rather than the reliability of the methodology the expert employed.”
Manpower, 732 F.3d at 806.
5The Court recognizes that Defendants’ motion was filed prior to Plaintiffs’ filing of
their motion to strike jury demand. Doc. No. [465].
                                           13
    Case 1:18-cv-05391-SCJ Document 579 Filed 12/02/20 Page 14 of 14




              from certain evidence, and then balance those
              improprieties against probative value and necessity.
              Certainly, in a bench trial, the same judge can also
              exclude those improper inferences from his mind in
              reaching a decision.

Gulf States Utils. Co. v. Ecodyne Corp., 635 F.2d 517, 519 (5th Cir. 1981). 6

        C. Helpfulness

        Defendants assert that Dr. McDonald’s “conclusions are simply too

speculative to be helpful to the trier of fact and fail under the third requirement

of Daubert.” Doc. No. [514], p. 8. After review, the Court finds that Plaintiffs’

proffer of evidence concerning Dr. McDonald’s testimony meets the above-stated

helpfulness standard.

IV. CONCLUSION

        For the foregoing reasons, Defendants’ Motion to Exclude Testimony of

Dr. Michael McDonald (Doc. No. [402]) is DENIED.

        IT IS SO ORDERED this 2nd day of December, 2020.

                                        s/Steve C. Jones
                                        HONORABLE STEVE C. JONES
                                        UNITED STATES DISTRICT JUDGE

6In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions rendered prior to the close
of business on September 30, 1981 by the United States Court of Appeals for the Fifth
Circuit.
                                        14
